t c summary opinion united_states tax_court refugio bogarin and tanya bogarin petitioners v commissioner of internal revenue respondent docket no 4904-12s filed date refugio bogarin and tanya bogarin pro sese michael s hensley for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for and respectively years in issue petitioners husband and wife filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioners resided in california unless otherwise indicated section references are to the internal_revenue_code code as amended and in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar after concessions the issues remaining for decision are whether petitioners are entitled to deductions for unreimbursed employee business_expenses in excess of the amounts respondent allowed background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference during and mr bogarin was employed as a journeyman meat cutter at safeway grocery stores operated by vons companies inc and mrs bogarin was employed as an instructional support specialist by the desert community college district respondent concedes that petitioners are entitled to the deductions for charitable_contributions reported on schedules a itemized_deductions for the years in issue and they may include dollar_figure and dollar_figure for union dues in computing deductions for unreimbursed employee business_expenses for and respectively petitioners concede that they are not entitled to include the following items in computing deductions for unreimbursed employee business_expenses meals and year entertainment uniforms shoes cell phone dollar_figure dollar_figure dollar_figure big_number big_number i mr bogarin’s employment a work schedule and locations during and safeway assigned mr bogarin to work at several safeway stores in southern california mr bogarin’s store assignments generally depended on safeway’s staffing needs at any given time the table below lists the safeway store locations where mr bogarin was assigned to work and the distances from petitioners’ residence location miles la quinta rancho mirage bob hope dr palm desert rancho mirage bob hope dr palm springs e palm canyon palm springs tahquitz canyon desert hot springs yucca valley brawley el centro fontana mr bogarin used his personal vehicle for work-related transportation he normally worked an eight-hour shift in a single store and he returned home at the end of each shift mr bogarin considered the safeway store in rancho mirage california miles from his residence to be his home store --the safeway store where he was first hired mr bogarin worked at his home store nine days during b safeway’s employee reimbursement policy safeway reimbursed its employees for certain business-related transportation_expenses safeway did not reimburse its meat cutters for tools such as knives and gloves safeway’s reimbursement policy for transportation_expenses stated in relevant part v travel pay when an employee is assigned to work in more than one market in one day all work and travel time shall be paid for except in instances where an employee is hired to work in more than one market if the employee uses his own car he shall be paid for such use at the prevailing internal_revenue_service mileage rate for the total mileage from the market of origin to the market of reassignment and return any employee who is temporarily assigned for a full_day or more but less than two weeks to a market over forty miles from said employee’s home shall receive travel pay at the prevailing internal_revenue_service mileage rate once each way to the assignment and return and said employee shall be reimbursed for his room and meals on each day so assigned employees seeking reimbursement under this policy were required to submit biweekly expense reimbursement forms to the appropriate safeway store manager detailing the expenses_incurred during that period mr bogarin testified that he routinely submitted expense reimbursement requests to safeway during the years in issue safeway reimbursed mr bogarin for transportation_expenses of dollar_figure on date and dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure on march march march april and date respectively the record does not specify the dates the reimbursements covered the number of miles that mr bogarin drove or the locations of the stores to which he was assigned mr bogarin testified that he was assigned to the safeway store in yucca valley days during and days during and although he submitted expense reimbursement requests to the yucca valley store manager safeway did not provide any transportation reimbursements for these trips mr bogarin further testified that the yucca valley store manager harassed him to the point that he eventually stopped submitting expense reimbursement requests to him and filed an employee grievance mr bogarin testified that as a result of his grievance he is no longer assigned to the yucca valley store he also testified that after his grievance was resolved he submitted expense reimbursement requests for his trips to yucca valley but the requests were denied as untimely the record does not include any documents related to mr bogarin’s employee grievance or its disposition c vehicle expenses mr bogarin did not maintain a mileage log during and he recreated one before trial he did maintain a mileage log in mr bogarin believed he was entitled to a deduction for vehicle expenses to the extent that any daily round trip from his residence to an assigned safeway store exceeded miles--the distance to and from his home store the mileage log that mr bogarin recreated for includes the names of the safeway stores to which he was assigned the number of days he was assigned to each store the number of miles driven round trip from his home and the number of miles he thought he could report in computing unreimbursed employee business_expenses the log indicates that mr bogarin drove big_number miles in connection with his work for safeway during mr bogarin’s mileage log for is more detailed and includes in addition to the information in the mileage log dates of travel addresses of assigned safeway stores and some odometer readings the log indicates that mr bogarin drove big_number miles in connection with his work for safeway during d mr bogarin’s tools mr bogarin testified that during he paid dollar_figure in cash to a coworker for a lightly used knife set which included four knives a diamond steel sharpening tool a scabbard and mesh gloves he further testified that he purchased a knife from a commercial online retailer and that he charged the dollar_figure purchase_price to his credit card although petitioners did not provide invoices receipts or bank records to substantiate the tool purchases they provided a photograph of a seven-piece knife set including scabbard and mesh gloves and an additional knife the photograph was taken shortly before trial the knives and other tools in the photograph appear to be well used and mr bogarin testified that he continues to use the knives daily in his work for safeway ii petitioners’ tax returns for and petitioners timely filed joint federal_income_tax returns for and they attached schedules a to both returns and claimed deductions of dollar_figure and dollar_figure for unreimbursed employee business_expenses for and respectively comprising vehicle expenses meals and entertainment_expenses uniforms and shoes union dues cell phone expenses and tools on form 2106-ez unreimbursed employee business_expenses petitioners reported that mr bogarin drove big_number miles for business purposes during and big_number such miles during using the optional standard mileage rates petitioners reported total vehicle expenses of dollar_figure and dollar_figure for and respectively iii notice_of_deficiency respondent issued a notice_of_deficiency to petitioners disallowing small portions of the deductions for charitable_contributions reported on schedules a and all but dollar_figure and dollar_figure of the deductions for unreimbursed employee business_expenses petitioners reported for and respectively the commissioner generally updates the optional standard mileage rates annually see sec_1_274-5 income_tax regs the standard mileage rate wa sec_55 cents per mile for and cents per mile for revproc_2008_72 sec_2 2008_2_cb_1286 revproc_2009_54 sec_2 2009_51_irb_930 although the record is not entirely clear on the point by process of elimination we are able to deduce that the portion of the deductions for unreimbursed employee business_expenses that respondent allowed for each year in issue consists of vehicle expenses discussion the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency normally is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 as discussed in detail below petitioners did not comply with the code’s substantiation requirements and have not maintained all required records therefore the burden_of_proof as to any relevant factual issue does not shift to respondent under sec_7491 see sec_7491 and 116_tc_438 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a deduction normally is not available however for personal living or family_expenses sec_262 whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 the term trade_or_business includes performing services as an employee 54_tc_374 however an employee_business_expense is not ordinary and necessary if the employee is entitled to reimbursement from his or her employer see 24_tc_21 noz v commissioner tcmemo_2012_272 sec_274 prescribes more stringent substantiation requirements to be met before a taxpayer may deduct certain categories of expenses including expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir as relevant here the term listed_property includes passenger automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his own statement establishing the amount date and business_purpose for an expenditure or business use of listed_property sec_1 5t b c temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs supra provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence sec_1_274-5 income_tax regs provides that the strict substantiation requirements of sec_274 for vehicle expenses must be met even where the optional standard mileage rate is used moreover the court may not use the rule established in 39_f2d_540 2d cir to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date i vehicle expenses petitioners claimed deductions for vehicle expenses using the optional standard mileage rates for mr bogarin’s daily round trips to work at various safeway stores respondent disallowed most of the claimed deductions on the ground they constitute nondeductible personal expenses see sec_262 we agree with respondent as a general_rule a taxpayer’s costs of commuting between his residence and his place of business or employment are nondeductible personal expenses see 413_us_838 326_us_465 sec_1_262-1 income_tax regs the record reflects that mr bogarin regularly drove from his home to an assigned safeway store worked an eight-hour shift and then drove home at the end of the day the fact that mr bogarin was often assigned to different safeway stores daily or weekly does not alter the conclusion that his transportation_expenses were nondeductible commuting expenses see eg 32_tc_947 aff’d 283_f2d_865 5th cir mr bogarin’s belief that he is entitled to deductions for vehicle expenses for round trips in excess of miles--the round trip distance to his home store -- suggests that petitioners may be relying on the so-called regular work location exception to the general_rule of nondeductibility see bogue v commissioner tcmemo_2011_164 discussing the home_office temporary distant work site and regular work location exceptions to the general_rule of nondeductibility aff’d ___ fed appx ___ wl 3d cir date transportation_expenses between a taxpayer’s residence and temporary work locations may be deductible if the taxpayer also has one or more regular work locations away from the taxpayer’s residence see id revrul_99_7 1999_1_cb_361 the record does not establish that mr bogarin had any regular work location during the years in issue to the contrary mr bogarin was assigned to no fewer than safeway store locations daily or weekly depending on safeway’s staffing needs at any particular time considering all the facts and circumstances we conclude that mr bogarin’s vehicle expenses are nondeductible personal expenses assuming for the sake of argument that some portions of mr bogarin’s vehicle expenses might otherwise qualify for deduction under sec_162 petitioners failed to satisfy the strict substantiation requirements for deductibility of vehicle expenses prescribed in sec_274 as previously noted sec_274 would be applicable even though petitioners used the optional standard mileage rates in computing the deductions they claimed for vehicle expenses see sec_1_274-5 income_tax regs mr bogarin did not maintain a contemporaneous mileage log during and the log that he re-created before trial is insufficient to satisfy the heightened substantiation requirements of sec_274 in short it lacks individual dates of travel and petitioners failed to offer additional documentation to corroborate that mr bogarin made each of the trips listed in the log sec_1_274-5t c temporary income_tax regs supra although mr bogarin maintained a mileage log during the big_number total miles reported in the log are substantially fewer than the big_number miles petitioners reported on form 2106-ez for petitioners did not explain this discrepancy in any event we are unable to reconcile large portions of the miles listed in the log with the multiple reimbursements that mr bogarin received from safeway during the spring of we note that safeway reimbursed mr bogarin a total of dollar_figure between march and date equal to big_number miles at the standard rate of cents per mile in addition respondent allowed petitioners a deduction of dollar_figure for vehicle expenses accounting for another big_number miles in sum the record reflects that petitioners were reimbursed or although petitioners reported on form 2106-ez for that mr bogarin drove big_number miles for business purposes that year the log reports a substantially lower total of only big_number miles petitioners did not offer any explanation for this discrepancy allowed a deduction for most of the vehicle expenses listed in the log all things considered we do not view the mileage log as reliable evidence of mr bogarin’s travel_expenses for that year in accordance with the preceding discussion we conclude that petitioners failed to show that they are entitled to deductions for vehicle expenses in excess of the amounts respondent allowed consequently respondent’s determinations on this issue are sustained ii mr bogarin’s tools petitioners claimed a deduction of dollar_figure for tools that mr bogarin purchased during although petitioners failed to provide invoices receipts or bank records to substantiate these expenditures we found mr bogarin’s testimony that he purchased a knife set from a coworker for dollar_figure and an additional knife from an online retailer for dollar_figure to be honest and credible we conclude that mr bogarin’s testimony and the photograph of the knives and other safeway did not reimburse its meat cutters for tools such as knives and gloves respondent does not dispute that expenditures_for tools of this sort constitute ordinary and necessary employee business_expenses tools are sufficient to substantiate the deduction of dollar_figure that petitioners claimed as an unreimbursed employee_business_expense for to reflect the foregoing decision will be entered under rule
